Title: [From Thomas Jefferson to William Carmichael, 30 January 1785]
From: Jefferson, Thomas
To: Carmichael, William


[Paris, 30 Jan. 1785. Entry in SJL reads: “W. Carmichael. State of American affairs viz. impost—Conn. established it when 12. shall have done the same—cession of territory by Virga. and N. Cara. probability of further cessions—act of Congr. in nature of Magna charta—purchase of 6. nations—this enables to open land office which will pay domestic debt. Impost will pay forign debt—principles settled which will decide old paper money, Penobsc. expedition and militia expences—Wyoming dispute settled—Vermont may produce tempest—people begin to pay taxes—general disposition to strengthen Congress—particularly to give them regulation of trade, but not the revenue from it—our governments quiet, people pleased with them—improvement of Congress—Lee president—Henry Gov. Virga. Paca, Dickinson and Livingston rechosen in their states—Gl. Washington intent on clearing Patowm.—Cayahoga—English have not delivered our posts—pyratical states—desire him to give me what information he can of their naval strength, resources and cruising grounds, and the presents and tribute they require—to send me the Spanish books noted in catalogue—plain not expensive editions—I will send cypher by first safe conveyance.” Not found.]
